J-A19026-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: N.D., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: N.D., FATHER                 :
                                         :
                                         :
                                         :
                                         :   No. 450 EDA 2020

               Appeal from the Order Entered January 3, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0001606-2019

 IN THE INTEREST OF: N.D., A             :   IN THE SUPERIOR COURT OF
 MINOR                                   :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: N.D., FATHER                 :
                                         :
                                         :
                                         :
                                         :   No. 451 EDA 2020

               Appeal from the Order Entered January 3, 2020
  In the Court of Common Pleas of Philadelphia County Juvenile Division at
                      No(s): CP-51-DP-0001607-2019


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY McLAUGHLIN, J.:                 FILED SEPTEMBER 22, 2020

      N.D. (“Father”) appeals from the order adjudicating as dependent his

two children, N.D. (“Child 1”) and N.D. (“Child 2”) (collectively, “Children”).

We conclude the trial court did not err in finding the Philadelphia Department

of Human Services (“DHS”) proved by clear and convincing evidence that

Children were dependent children. We therefore affirm.
J-A19026-20



      The trial court gave a full statement of the factual and procedural history

of this case, and we adopt it as our own. See Trial Court Opinion, filed Apr.

23, 2020, at 1-3, 4-6 (“1925(a) Op.”). We will give only a brief summary here.

Child 1 was born in February 2012 and Child 2 was born in March 2014. DHS

became involved with Children in October 2019 due to concerns that T.C.

(“Mother”) had an alcohol addiction and was unable to care for Children.

Father resided in Florida and had not seen Child 2 since 2015 and Child 1 since

2016. Although Father told DHS he was employed and had appropriate

housing, he did not present documentation to support these claims. DHS filed

the subject dependency petitions.

      The court continued the dependency hearing on two occasions to

provide DHS an opportunity to explore whether Father could take custody of

Children. Following a January 3, 2020 hearing, the court adjudicated Children

dependent, finding DHS established by clear and convincing evidence that

Children were “without proper parental care or control, subsistence, education

as required by law, or other care or control necessary for [their] physical,

mental, or emotional health, or morals.” 42 Pa.C.S.A. § 6302. Children were

reunified with Mother at Mother’s treatment program. The court ordered that

Father was to have visitation with Children, and referred Father and Children

to Behavioral Health Services for consultation and/or evaluation for family

therapy. Father was also ordered to verify his employment, and DHS was to

inform Father of all medical and education appointments.

      Father filed a timely notice of appeal. He raises the following issue:

                                      -2-
J-A19026-20


         1. Did the trial court commit an error of law and/or abuse
         of discretion in finding that the [DHS] met its burden of
         presenting clear and convincing evidence of dependency as
         to . . . Father?

Father’s Br. at 4.

      Father argues that DHS did not present clear and convincing evidence

that Children would be without proper parental care and control if they were

placed with him. Although he had not had contact with Children for several

years, he asserts that he “was ready, willing, and able to take on the role of

custodial parent when asked if he would do so by [DHS].” Father’s Br. at 10.

He maintains the court relied on hearsay in determining otherwise and that,

even with the hearsay, the evidence was insufficient to support a finding of

dependency. Id. at 13. He further claims that his prior lack of involvement

should not control, stating that “whether proper parental care and control is

immediately available does not turn on the historic contact between parent

and child.” Id. at 14. He notes that Child 1 resided with him for eight months

after Mother moved to Pennsylvania. He also claims that DHS failed to

investigate Father as a potential caretaker.

      We review the grant of a dependency petition for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010). We “accept the findings of fact

and credibility determinations of the trial court if they are supported by the

record.” Id. However, we are not bound by the trial court’s “inferences or

conclusions of law.” Id.

      The Juvenile Act defines a dependent child as a child “without proper

parental care or control, subsistence, education as required by law, or other

                                     -3-
J-A19026-20



care or control necessary for [the child’s] physical, mental or emotional health,

or morals.” 42 Pa.C.S.A. § 6302. The “burden of proof in a dependency

proceeding is on the petitioner to demonstrate by clear and convincing

evidence that a child meets [the] statutory definition of dependency.” In re

M.T., 101 A.3d 1163, 1173 (Pa.Super. 2014) (en banc) (quoting In re G.T.,

845 A.2d 870, 872 (Pa.Super. 2004)). Clear and convincing evidence is

defined as evidence that is “so clear, direct, weighty, and convincing as to

enable the trier of facts to come to a clear conviction, without hesitancy, of

the truth of the precise facts in issue.” In re A.B., 63 A.3d 345, 349 (Pa.Super.

2013) (quoting In re C.R.S., 696 A.2d 840, 843 (Pa.Super. 1997)).

      “[A] court cannot adjudge a child to be dependent when his non-

custodial parent is ready, willing, and able to provide the child with proper

parental care and control[.]” In the Int. of Justin S., 543 A.2d 1192, 1199

(Pa.Super. 1988). In In the Interest of Justin S., we concluded:

         [I]t is the duty of the trial court to determine whether the
         noncustodial parent is capable and willing to render proper
         parental care and control prior to adjudicating a child
         dependent. If the court determines that the custodial parent
         is unable to provide proper parental care and control ‘‘at this
         moment’’ and that the non-custodial parent is ‘‘immediately
         available’’ to provide such care, the child is not dependent
         under the provisions of the Juvenile Act. Consequently, the
         court must grant custody of the allegedly dependent child
         to the non-custodial parent.

Id. at 1200.

      In In re B.B., 745 A.2d 620 (Pa.Super. 1999), this Court affirmed an

order adjudicating children dependent over their father’s claim there was no


                                      -4-
J-A19026-20



evidence that he was not “immediately willing and able to provide the children

with proper parental care and control.” Id. at 622. We concluded the court did

not err, noting that the father had not been actively involved in the children’s

lives, and was “virtually [] a stranger” to the children. Id. at 623.

      Here, the trial court adjudicated Children dependent. It concluded, “DHS

met its statutory burden by clear and convincing evidence regarding Children’s

dependency adjudication pursuant to paragraph (1) of the definition of

‘Dependent Child’ under 42 Pa.C.S.A. § 6302, and Father is not ready, able,

and willing to reunify with Children.” 1925(a) Op. at 7. It pointed out that

Father had not had contact with, or made attempts to contact, Children in at

least four years, and had not contacted authorities despite allegedly having

concerns about how Children were living. The court added that Children

wanted to live with Mother and that Child 1 wanted to visit with Father, but

not live with him. It noted that the court “went out of its way to continue the

adjudicatory hearing . . . to further allow Father to be explored, but Father

failed to cooperate fully with DHS by providing documentation and verification

of housing, payment of child support, employment, and the names and

personal information of individuals that live in his home in order to allow DHS

to obtain child abuse and criminal clearances.” Id. at 6.

      After review of the briefs and the certified record, we have determined

that the opinion of the Common Pleas Court judge, the Honorable Joseph

Fernandes, ably and aptly disposes of Father’s arguments. We therefore affirm

on the basis of Judge Fernandes’s opinion. Id. at 3-7.

                                      -5-
J-A19026-20



      In the argument section of his brief, Father argues an additional issue.

He claims that the testimony regarding allegations of abuse constituted

inadmissible hearsay evidence. However, he did not raise the issue in his Rule

1925(b) statement. He has therefore waived it for appellate review. Pa.R.A.P.

1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in

accordance with the provisions of this paragraph (b)(4) are waived”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                                    -6-
                                                                                                     Circulated 09/15/2020 08:49 AM




       IN THE COURT OF COMMON PLEAS
       FOR THE COUNTY OF PHILADELPHIA
       FAMILY COURT DIVISION
                                                                                                                                   r-:»
                                                                                                                               t.:'t:::.
                                                                                                                               f .......:,

       In the Interest ofN.D., a.Minor                                           CP�51-DP-OOO 1606-2019           v :c,..,,
                                                                                                                     ";···-·
                                                                                                                   ,.::r                     �-i·---
                              1//                                                                                 c :r!
                                                                                                                    ••V
                                                                                                                  -,,::,     N
       In the Interest ofN.D., a Minor                                           CP-5 l-DP-0001607-2019                      c.
                                                                                                                 .-
                                                                                 FID: 51-FN-001613-2019
                                                                                                                 v,
                                                                                                                             -
                                                                                                                            -·-·
                                                                                                                .•..·. ..
                                                                                                                             ..
                                                                                                                •"1"


                                                                                                                            T,;

       APPEAL OF: N.D.,Father                                                    450 EDA 2020                               t:::;
                                                                                                                            .c.-·
                                                                                 451 EDA2020
        OPINION12

        Fernandes, J.:
        Appellant N.D. (''Father'') appeals from the trial court's order entered on January 3, 2020,
        adjudicating N.D. ("Child 11') and N.D. ("Child 2'") (collectively "Children") dependent pursuant
        to the Juvenile Act, 42 Pa.C.S.A. � 6302 "Dependent Child." Father's counsel, Meredith M.
        Rogers, Esquire, (·'Father·s Counsel"), filed a timely Notice of Appeal (vNortce") and Statement
        of Matters Complained of on Appeal pursuant to Rule I 925(b).("Statement of Errors") on February
        2, 2020.


        Factual.and Procedural Background:
        This family became involved with the Department of Human Services C'DHS") on October 11,
        2019, when DHS received a General Protective Services ("GPS") report alleging that Children's
        Great Aunt was contacted on October 8, 2019. after Mother' was unable to be contacted regarding
        Child 1 's body odor at school, which was getting increasingly worse over time. The report further
        indicated that, Mother appeared at the school, denied any issues in the home, and entered into a
        physical altercation with Child 1 's teacher in the school office: Great Aunt and Maternal
        Grandmothervisitedthe school and indicated that they were concerned for Children's Well-being;


        I The trial court requested the Notes of Testimony for January 3, 2020. on February 5, 2020, The trial court received
       the Notes of Testimony on February 18, 2020.
       ·2 On March 17, 2020, the First Judicial District of Pennsylvania (''F JD'') closed all FJD courts and related offices due

        to public health concernsrelated to COVIo-·19. On March 19, 2020, the Supreme Court of Pennsylvania issued a11
        order directing that all Pennsylvania courts are generally closed. Tb date, all Pennsylvania courts remain closed and
        are not.set to reopen until June I, 2020, at the earliest. ·
        5 Mother is not involved in this
                                         appeal.
                                                               Pagel of8




------·------           _________                 -.. ·-� ·
                                                        ---·--· -··-···   � ..
Maternal Grandmother resided in Arizonabut traveled to Philadelphia on October 8, 2019, due to
calls from neighbors regarding the poor condition of the family home where Mother and Children
were residing; Mother was struggling with alcohol addiction; Mother refused to bathe herself or
Children; Child 1 was functioning well in the classroom both academically and socially; Children
were afraid to bathe in fear of upsetting Mother; and when Mother dropped off Child 1 at school
on October 10, 2019, Mother appeared.intoxicated. This.report was validated. (N.T. 01/03/20, pg.
53). On that same day,DHS received a supplement to the GPS report, which alleged that Children
were living in a deplorable home; Mother and Children were transient; the home was filthy and
smelled of urine; the home had exposed wire hanging from the ceiling in the dining room; the
bathroom sink was out of order and the shower was inoperable; there was trash all over the home;
Children were unkempt; Child 1 was being bullied at school due to his body odor; Child 2 suffered
from epilepsy and there was concern that she was not receiving medical treatment; Mother
consumed alcohol all day and in the presence of Children; Children's siblings resided with other
relatives; and Mother was unable to care for Children.   011   that same day, DHS visited the family
home of record. When Mother answered the door; DHS observed that Mother was intoxicated.
Mother subsequently refused to allow DHS into the home and become aggressive. DHS contacted
the Philadelphia Police Department for assistance. DHS determined that the home was in
deplorable and unlivable condition. DHS subsequently obtained an Order of Protective Custody
("OPC") for Children. Child I was placed with a maternal aunt and Child 2 was placed with a
different maternal aunt. DHS conducted an interview of Child 1, who stated that he was bullied at
school due to this body odor and dirty clothes.

On October I 1, 2019, Father contacted DHS via telephone. Father indicated that hewas underthe
impression that Children were residing in Arizona with Maternal Grandmother. Father stated that
he was in Jacksonville, Florida, and that he would travel to Philadelphia. Father did not disclose
his address before ending the call.

On October 14.2019, a shelter care hearing was held for Children. Father was not present for this
hearing. The trial court lifted the OPC and the temporary commitment to DHS was ordered to
stand. The trial court ordered Father to attend supervised visitation with Children at the agency.
On October 21, 2019, DHS filed dependency petitions for Children.

                                            Page 2 of8
              On January 3, 2020 an adjudicatory heating was held for Children} Father was present for this
              hearing. After all testimony was given, the trial. court found clear and convincing evidence to
              adjudicate Children dependentwith supervision on the finding of presentinability. The temporary
              commit was discharged and Children were reunified with Mother at Mother's treatment program.
              The trial court.ordered Father to attend visitation with Children for three hours, which can occur
               in the. community, and may be.modifiedbyagreement.ofthe parties.The trial court referred Father
               and Chi1dren to Behavioral Health Services ('"BHS'') for consultation and/or evaluation for family
               therapy, when Fatheris        available by phone or is in town. The trial court ordered Father to provide
               verification of employment to CUA. DHS/CUA was ordered to assist Father with transportation
               and lodging, if necessary, for visitation. CUA was ordered to inform Father of all medical, dental,
               and educational appointments for Children and Father may attend these appointments in person or
               via telephone. On February 2, 2020, Father's Counsel filed this appeal on behalfof Father.

               Discussion:
               On appeal,5 Father asserts:
                   1. The trial court committed an error of law and abuse of discretion when it found Children
                        to be a Dependent Child by clear and convincing evidence as to Father.


               Although Father has appealed the finding of Child 1 and Child 2 as a Dependent Child, Father has
               not appealed the trial court's determination regarding Children's placement with Mother with DHS
               supervision. This Opinion will only address the matter on appeal and will not address Children's
               placementwith Mother.

               Father's first issue on appeal asked whether the trial court. erred in adjudicating Children
               dependent. A "Dependent Child" will be adjudicated dependent if the trial court determines, by
               clear and convincing evidence, that Child is without proper parental care or control, subsistence,
               education, as required by law; or other care or control necessary for Child's physical, mental, or
               emotional health, or morals. A determination that there is a lack-of proper parental care or control


               4
                 Adjudicatory hearings were originally scheduled for Children on October 29, 2019, and November 25, 2019. The
               trial court granted a continuance on both dates for service; further investigation, and to allow the exploration of Father.
               5 Father's Counsel filed two
                                             Notices, one for each child. However, the Statement of En-ors included with each Notice
               list the same en-ors.
                                                                      Page 3 of8




)�
--------------· ------··--------·---·---------
                                  �.
                                                                                       .-.,_


may be based upon evidence of conduct by the parent guardian. or other custodian. Clear and
convincing evidence has been defined as testimony by credible Witnesses who clearly relate facts
that ate so clear, direct. weighty, and convincing as to enable the trier of fact to come to a clear
conviction without hesitance of the truth of precise facts in issue.' In Interest ofJ M, l 66 A.3d 408,
427 (Pa; Super. 2017) (ciling li1 Re Novosiel.,;ki, 992 A.2d 89, 107 (Pa.2010)). In orderto determine
whether a child is lacking the proper parental care and control encompasses two questions: "1) ls

the child 'at this moment without proper care or control"; 2) If so, is such care and control
'immediately available?" In Interest o(Justin S., 543 A.2d 1192, 1198 {Pa. Super. 1988). The
purpose of the Juvenile Act is to preserve the unity of the family whenever possible. 42 Pa.C.S.A.
§630l(b)(l). Nonetheless, a child will be .adjudicated dependent when the child is presently
without proper parental care and the care is not immediately available. In re R. T., 592 A.2d 55, 57
(Pa. Super. 1991) (citing In Re Lakue. 366 A.2d 1271 (Pa. Super. 1976)}. Superior Court has
defined proper parental care as the care which is geared to the-particularized needs                        of the child
and, at a minimum, is likely to prevent serious injury to the child, In t·e C.R. S., 696 A.2d 840, 843
(Pa. Super. 1997) (citing In Interest of Justin S., 543 A.2d 1192, 1200 (Pa. Super. 1988)). The
burden of proof in a dependency proceeding is on the petitioner. bi re C.R.8., supra at 842-843.


It was established from the testimony that DHS became involved in this case when OHS received
a GPS6 report alleging substance abuse as to Mother. (N.T. 01/03/20, pg. 11}. As part of the
investigation, DRS spoke with Father at the courthouse on November 25, 2019. (N.T. 01/03/20,
pg, 17). Father currently resides in Jacksonville, Florida, (N.T. Oi/03/10, pg. 30). Father indicated
to DHS that he had not seen Children for at least four years prior to DHS involvement. (N.T.
01/03/20, pgs. 17-18, 21, 93). Father had not had any contact with Child 2 since Mother left Florida
for Philadelphia with Children in approximately 2015. Father had not seen Child l since Child 1
briefly returned to. Florida to reside. with Father for approximately eight months after Mother
moved to Philadelphia. (N.T. 01/03/20, pgs. 17, 34, 86, 92, 117). Father also indicated that he had
not made any attempts to visit Children since he last saw them in Florida at least four years ago.
(N. T. 01/03/20, pgs. 17� 18, 21): Father claimed that he didn't attempt to visit Children because he
did not know where they were living, although he was aware that Children were living in


            Philadelphia with Mother. (N.T. 01/03/20, pgs. 21; 49). Father admitted that even though he did
            not hear from Children for years and had concerns about how Children were living, Father did not
            make any outreach to police or the Philadelphia courts. Father claimed that he once visited a
            courthouse in Florida to try and obtain custody of Children. (N.T. 01/03/20, pgs. 21, 99-101).
            When DHS spoke with Father, Father indicated that he is employed and has housing in Florida,
            although Father has not provided any verification of his employment. Additionally, although
            Father has provided a copy of his lease to DHS, the two other individuals listed on Father's lease
            have not received security clearances. (N.T. 01/03/20, pgs. 32, 51, 52, 66, 67). Father claimed that
            the individuals listed on the lease are a niece mid nephew that do not actually reside in the home,
            but instead visit on occasion: because it helped him obtain the apartment. (N.T. 01/03/20,, pgs. 94-
            95). Father claimed that he had documentation verifying his employment and child support
            payments but failed to bring the documentation to the courtroom from his car. (N.T. 01/03/20, pgs.
            l 02:- 103). Child 1 was seven-years-old and Chiid 2 was six-years-old at the time of the
            adjudicatory hearing. (N.T. 01/0,3/20, pg. 127). Children indicated to DHS that they want to reside
            with Mother. Child 1 also indicated that he did not want to reside with Father, although Chilo 1
            does want to visit with Father. (N.T. 01/03/20, pgs. 28, 33�34). Child 1 indicated to DHS that he
            was tearful of living with Father because the last thing that Child l remembers from living with
            Father was when Father's paramour instructed Father to give Child             1 a "beating" due to a broken
            ashtray. DHS determined Child l's statements constituted a safety threat, (N.T. 01/03/20, pgs. 26-
            28). After the hearing on November 25, 2019, Father and Children attended one supervised visit.
            OHS indicated that when Children first saw Father, Children did not recognize him. (N.T.
            Ol/03/20. PS· 52). Child l lut,n h1dicat-cd he had ··u little:· 1ncn'l�1�y 1' Fath,;:r, (N.·i-. 01/03120,   Po·
            53). Father claimed that Child 1 was happy to see Father atthe visit and asked Father not to leave
            at the end of the visit. (N.T. 01/03/20, pgs. 107-l 08). Attrial, Child l's resource parent ("Resoiirce
            Parent P') indicated that Father did not visit nor make any outreach to Child 1 since the hearing
            on November 25, 2019. DHS also indicated that Child 2 stated that she had not had recent contact
            with Father, although Child 2's resource parent ("Resource Parent 2'') stated that Child 2 and
            Father are in contact daily. (N.T. Ol/03/20, pgs. 36-37, 73). Child2 experiences seizures and takes
            medication to regulate seizures, which makes Child 2 medically needy. (N.T. Ol/03/20, pgs. 44,
            46). At the time Child 2 came into D HS care, Child 2 was not medically up-to-date. (N. T. 01 /03/20,
            pg. 42). Resource Parent 2 indicated that Child 2 had a scheduled appointment with a neurologist
                                                              Page 5 of8




�-·------·-·---
      regarding her seizures at a Philadelphia hospital in January 2020. (N.T. 01/03/20, pg. 44). Father
      has not attended any medical appointments for Child 2, although he has been in contact with her
      doctor. (N.'T. 01/03/20, pg. 80). Based on the testimony at the January 3, 2020 adjudicatory
      hearing, the trial court found clear and convincing evidence to adjudicate Children dependent
      based on present inability. DHS witnesses were credible. The trial court found that Children lacked
      proper parental care and control. While Children were in Mother's care, Mother was abusing
      substances and Father was not involved in Children's lives for several years. (N.T. 01/03/20, pgs.

      17-18, 21, 34, 86, 92-93, 117). Father did not return to Children's lives until Children were
      removed from Mother's care. The record established that Father was aware Children were living
      with Mother with concerns whether their needs werebeingmet by Mother but made no attempt to
      contact that authorities; (N.T. 01/03/20, pgs. 17-18, 21, 49). Thetrial court went out of its way to
      continue the adjudicatory hearing on October 29, 2019, and November 25, 2019, to further allow
      Father to be explored, but Father failed to cooperate fully with DHS by providing documentation
      and verification of housing, payment of child support, employment, and the names and personal
      information of individuals that live in his home in order to allow DHS to obtain child abuse and
      criminal clearances from the Florida Children and Youth Agency. (N.T. Ol/03/20, pgs. 32, 49-52,
      66-68, I 02-103). Father has had the opportunity over a period of two months to present himself as
      a ready, willing, and able parent for Children, but has failed to do so. Father failed to establish that
      he has a safe and stable home and stable income for Children; and that he can provide for
      Children's needs, especially the medical needs of Child 2, after failing to participate in Children's
      lives for the last several years. Children have little memory ofFather and did recognize Father at
      their first and oi"lly supervised visit Father uvui'l_c_d h.in"lsell' to at'cer Cl)ildren co rrre into DHS legal

      custody. (N.T. 01/03/20, pgs, 52-53). Both Childrenhave stated that they want to live with Mother.
      (N.T. 01/03/20, pg, 28). DHS met their burden and Father failed to establish that he was able to
      provide Children with the proper parental care and control at this time. The record also established
      that Father had been abusive to Mother when Mother, in the past, lived with Father in Florida. Due
      to the domestic violence in the relationship, Mother moved to Pennsylvania. (N.T. 01/03/20, pgs.
      29, 111-112, 119). Furthermore, Mother further testified that Father used substances such as
      marijuana and alcohol in front of her and Children. The trial court found Mother to be credible.
      {N.T. 01/03/20, pg. 112). Consequently, the trial court found it to be in Children's best interests
      not to be reunified with Father. It's Father's burden under the current law to show that he is ready,
                                                        Page 6 or s




...
              able, and willing to parent. In Interest of' .fztsfin S, 543 A.2d 1192; 1200 (Pa. Super, 1988),
              Therefore; the trial court did not e1T or abuse its discretion in finding Children dependent.

              Conclusion:
              For the aforementioned reasons, the court properly found that DHS met its statutory burden by
              clear and convincing evidence regarding Children's dependency adjudication pursuant to
              paragraph ( 1) of the definition of "Dependent Child"' under 42 Pa.C.S.A. *6302, and Father is not
              ready, able, and willing to reunify with Children. Accordingly, the order entered by the trial court
              on January 3, 2020, adjudicating Children dependent should be affirmed.




                                                             By the court,




              I




                                                           Page 7 of8




""'....---�------�-----
 ""''·
                                                                                       ----·--·---·---           --·-----
           IN THE COURT OF COM.MON PLEAS
           FOR THE COUNTY OF PHILADELPHIA
           FAMILY COURT DIVISION



           In the Interest ofN.D., a Minor                        CP-51-DP-0001606-2019

           In the Interest of N.D., a Minor                       CP-5l-DP-0001607-2019

                                                                  FID: 51-FN-000145-2019

           APPEAL OF: N.D .. Father                                450 EDA 2020
                                                                   451 EDA 2020


                                              CERTIFICATE OF SERVICE
           I hereby certify that this court is serving a copy of this duly executed Opinion upon all parties or
           their counsel on April 23, 2020. The names and addresses of allpersons served are as follows:


                  Courtney McGinn, Esq.                                  Meredith M. Rogers, Esq.
                  City of Philadelphia Law Department                    5213 Knox Street
                  1515 Arch Street                                       Philadelphia, Pennsylvania 19144
                  Philadelphia, Pennsylvania 19102                       Attorney for Father
                  Attorney for DHS

                  Adrienne Box, Esq.                                     Gary Server, Esq.
                  Defender Association of Philadelphia                   52103 Delaire Landing
                  1441 Sansom Street, 9111 Floor                         Philadelphia, Pennsylvania 19114
                  Philadelphia, Pennsylvania .19102                      Attorney for Mother
                  Child Advocate
                                                                                                    ........ -�;

                                                                         .:
                                                                                   "\



                                                                      //
                                                                                   ,,/.::;. .>V"�---.
                                                                                              -�-�,  ,
                                                                                                       .,.
                                                                              ,1
                                                                                   /t . , . _,,,..,j;,(.

                                                         BY·��-=--�-=-��
                                                            .
                                                                     r    '
                                                               1./     ..'(. t_:,/
                                                                                 �··'"-· . -:.,..-' '     •.j.·-···-·- ,;;::,_
                                                                                        �-....:.::::.::__
                                                                                            . �.. , .�    . . .�����4�-. �
                                                              {.,., y·                     -                       y   .........___   ---....._...........4




                                                                  Ariel J. Bruce
                                                                  Law Clerk to the Hon. Joseph L. Fernandes
                                                                  First Judicial District.of Pennsylvania
                                                                  Family Division
                                                                  1501 Arch St., Room 143 l.
                                                                  Philadelphia, Pa. 19102
                                                                  T: (215) 686-2660 ! F: (215) 686-4224


                                                       rage 8 of B




\ ---
....   .